DETAILED ACTION
Claims 1-26 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-7, 11-13, 15, 16, 18-22, 24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2019/0303500 A1 to Matthew  in view of U.S. Pub. No. 2010/0262678 A1 to Morgan et al. and further in view of U.S. Pub. No. 2015/0235179 A1 to Schmidt et al. and further in view of U. S. Pub. No. 2020/0169560 A1 to Arora et al.

As to claim 1, Matthew teaches a system for hosting a single page application, the system comprising: 
a server (Web Server 110) configured to host an application programming interface (API) module, the API module configured to: perform a first API operation (crawler request) to host the single page application (single page application service 112) by providing code to a client device to enable rendering of a page at the client device as a user interface presentation (“...Consistent with another disclosed embodiment, a system is provided. The system includes a processor and a memory device. The memory device stores instructions that are executable by the processor. When the instructions are executed, the processor receive a request via a computer network. The processor determines that the request is a crawler request, and that the request includes a uniform resource locator for a single page web application. The processor executes, after determining that the request is a crawler request, a single page application server side renderer. The processor generates a crawler response using the single page application server side renderer, and provides the crawler response in response to the received request... In some embodiments, web server 110 may deliver dynamically generated web content to web browser 122 running on user client 120 using a single page application service 112. For example, web server 110 may utilize the Angular.js front-end web application framework to provide a single page application service 112 service for web browser 122. Web server 110 may obtain dynamic web content to serve via the single page application service from one or more databases (not shown in FIG. 1). Such databases may be implemented as fault-tolerant, relational, scalable, secure databases such as Oracle or Sybase. Alternatively, such databases may be implemented using standardized data structures, such as an array, hash, linked list, struct, structured text file (e.g., XML), table, or as object-oriented databases (e.g., using ObjectStore, Poet, Zope, etc.). Such databases may be consolidated or distributed, sometimes among the various computer systems discussed above in this disclosure. It is to be understood that the structure and operation of any computer or database component may be combined, consolidated, or distributed in any working combination...FIG. 3 is a block diagram illustrating interaction of a web server with a web browser of a user client. In some embodiments, user client 120 may execute web browser 122, which may utilize facilities such as AJAX and JavaScript. Using such utilities, web browser 122 may serve web requests 310 to web server 110. For example, in response to web browser 122's request, web server 110 may utilize an AngularJS service to provide a single page web application service 112. For example, as its web response 320, a single page web application service 112 may provide a single-page web application for running within the user’s web browser, such that all data-binding, routing, and application logic may be performed within web browser 122 at use client 120. In response to additional web requests 310 from web browser 122, a single page web application service 112 may provide partial views as web responses 320 to web browser 122, which may then update its display and/or behavior asynchronously from the data interchange between web browser 122 and a single page web application service 112...” paragraphs 0008/0022/0034). 
Matthew is silent with reference to wherein one or more prompts associated with the single page application are displayed via the user interface presentation at the client devic
receive user input based on the one or more prompts,

receive a request from the user for the API module to perform a second API operation based on the one or more populated fields,
perform the second API operation through the single page application, the second API operation connecting the client device and a database to enable access to information stored at the database, and 
update the single page application to enable presentation of the information at the client device that corresponds to the one or more populated fields.
Morgan teaches wherein one or more prompts associated with the single page application are displayed via the user interface presentation at the client device (One or more cells can prompt the user 408 to add a particular piece of information to the SPA),
receive user input based on the one or more prompts (One or more cells can prompt the user 408 to add a particular piece of information to the SPA),
in response to the user input, enable one or more fields (One or more cells) corresponding to the one or more prompts to be populated (One or more cells can prompt the user 408 to add a particular piece of information to the SPA) (“...As illustrated in FIG. 7, the user interface component 418 can include a score card interface 704 for providing multiple configuration selections. The score card interface 704 can be a grid of information where each cell can represent an individual piece of information such as financial data, sales data, accounts data, for example. One or more cells can prompt the user 408 to add a particular piece of information to the SPA. The user 408 can click on a desired cell within the score card to select a piece of information that can be added to the SPA 412. Each cell includes a code segment and/or a suitable website link that includes a code for configuring the SPA 412 and points to a resource on the website 404, or alternatively, the backend web service 416 associated with the website 404. Selecting the desired cell will then copy and save the code segment as described hereinabove. However, any suitable scheme in addition to the score card interface 704 can be employed for enabling selection of a configuration element...As described herein, the SPA can be implemented using web technologies and also make use of any suitable APIs available in a system namespace dedicated to SPAs. In order to implement an SPA in accordance with the herein disclosed embodiments, a related website includes the ability to uniquely identify the user and/or the user device. The website has a web service available for communication with the SPA. The SPA is able to utilize a URL to a web service associated with the website and the identity of the user, which is the same identity that the website uses. This can be performed automatically via an operating system authentication procedure performed on the website. The SPA "refreshes" itself at pre-defined intervals. These intervals can optionally be configurable by the user. The SPA can also provide the user with the ability to manually initiate a refresh at any time...” paragraphs 0039/0040).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Matthew with the teaching of Morgan because the teaching of Morgan would improve the system of Matthew by allowing users to input the information or number information he/she wants in a response from a website.
Schmidt teaches perform the second API operation (CRUD) through the single page application (“...single web application...” paragraph 0020), the second API operation connecting the client device and a database to enable access to information stored at the database (“...The data store manager will now be described. CRUD is an acronym that encompasses all database operations needed to create, read, update (edit or change), and delete records in a database table. At a minimum, an SDCMS will require providing users who access their accounts from a client web browser with a user interface (comprised of web pages) allowing them to create new, read, edit, and delete existing records belonging only to their respective user accounts to/from any of the data tables in the data store. The whole of this user interface constitutes the data store manager...Additionally at a minimum an SDCMS will require providing users who access their accounts from a client web browser with a user interface (comprised of web pages) to view, add and delete documents from the document store. The whole of this interface constitutes the document store manager...To simplify the illustration of creating an SDCMS data store manager as it could be implemented in web application framework, FIG. 3 shows the embodiment discussed above with handler actions to read all records of each table in the data store followed by response generators to generate the web page. FIG. 3 shows a hyperlink 314 which must appear on some web page and must link to a specific table's read handler action or in a preferred embodiment this hyperlink would lead to a single handler action for reading the user's records from all tables for placement on a single read page. FIG. 3 shows an embodiment for illustration only using a single table's handler action 310, containing three handler actions within it the readAction( ) 312, the editAction( ) 316, and the deleteAction( ) 320. Note that a readAction( ) 312 processes the GET request sent via the hyperlink 314 and retrieves all records in the table associated with the table 310 and passes it to its associated response generator 360, which produces a web page containing an HTML hyperlink element 362 to add a new record to the table, and an HTML hyperlink element 364 next to each of the user's records in the table to edit just that record, and a "Delete" hyperlink 366 also next to each record to delete just that record. Note that both the "Add New" 362 and the "Edit" hyperlinks 364 pass program execution to a single handler action, the editAction( ) 316 which serves both to add a new record and edit an existing one. Whether we are adding a new record or editing an existing one is determined by whether or not a value"0" is passed as a parameter in the URL to the editAction( ) 316. A value of "0" indicates a new record is being added, but if not "0", it represents the value of the id field of the record to edit and that value is used to retrieve the record's data from the table. In either case, the information is passed to the editAction's 316 associated response generator 370 which either displays a blank form, or a form with the data from the record to edit. Note that the response generator 370 will produce a web page containing two hyperlinks, a "Cancel" hyperlink 372, and a "Submit" element 376 for the form data. "Cancel" 372 is a hyperlink back to the readAction( ) 312 permitting the user to abort an add or edit operation. And "Submit" 376 when clicked by the user leads back to the editAction( ) 316 with an HTTP POST request which either saves a new record to the table with the values in the POST request, or updates the edited record with the values of the POST request. Upon completion, editAction( ) 316 redirects execution to the readAction( ) 312 which will re retrieve all the table records, including a newly added or updated existing record and pass the data to response generator 360...A minimum of three handler actions are needed to accomplish CRUD operations on each table. Hence, in the logically simplest implementation, for the five tables in FIG. 2 we only need 15 handler actions. Since each table requires identical code to achieve CRUD operations with changes required only in table names and table field names, FIG. 2 suffices, therefore, to instruct one skilled in the art how to build the needed handler actions and response generators for the remaining tables to complete the construction of the entire data store manager...” paragraphs 0038/0039/0047/0048),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Matthew and Morgan with the teaching of Schmidt because the teaching of Schmidt would improve the system of Matthew and Morgan by providing major functions for managing relational databases. 
Arora teaches update the single page application to enable presentation of the information at the client device that corresponds to the one or more populated fields (“...As shown in FIG. 3, when human user 302 launches client application 142 on host processing device 102 of a client system 140 or 150, the launched and executing client application 142 responds by initiating a request (e.g., via URL over a secure HTTPS connection) for a web page of web application 114 from web server 110 across network 190. In one embodiment, the web application 114 may be a single page application (SPA) programmed to load a single HTML web page, and to execute JavaScript and CSS on the client system to dynamically update the webpage in response to further input from user 302 with or without reloading the web page or transferring additional 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Matthew, Morgan and Schmidt with the teaching of Arora because the teaching of Arora would improve the system of Matthew, Morgan and Schmidt by providing for a dynamic update to information provided to a user.

. In one embodiment, the web application 114 may be a single page application (SPA) programmed to load a single HTML web page, and to execute JavaScript and CSS on the client system to dynamically update the webpage in response to further input from user 302 with or without reloading the web page or transferring additional HTML code from web server 110. The web server 110 may respond to the web page request by sending HTML, CSS and JavaScript of the web application 114 (together with authorization information 112) corresponding to the requested web page to the executing client application 142 across network 190. The requested web application 114 then loads and uses its JavaScript code to prerender the requested web page 310 as a static web page in web view 144 of the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Matthew, Morgan and Schmidt with the teaching of Arora because the teaching of Arora would improve the system of Matthew, Morgan and Schmidt by providing for a dynamic update to information provided to a user.

As to claim 3, Matthew teaches the system of claim 1, wherein the single page application is operable to present information to the client device about the API module via the user interface presentation (“...Consistent with another disclosed embodiment, a system is provided. The system includes a processor and a memory device. The memory device stores instructions that are executable by the processor. When the instructions are executed, the processor receive a request via a computer network. The processor determines that the request is a crawler request, and that the request includes a uniform resource locator for a single page web application. The processor executes, after determining that the request is a crawler request, a single page application server side renderer. The processor generates a crawler response using the single page application server side renderer, and provides the crawler response in response to the received request...In some embodiments, web server 110 may deliver dynamically generated web content to web browser 122 running on user client 120 using a single page application service 112. For example, web server 110 may utilize the Angular.js front-end web application framework to provide a single page application service 112 service for web browser 122. Web server 110 may obtain dynamic web content to serve via the single page application service from one or more databases (not shown in FIG. 1). Such databases may be implemented as fault-tolerant, relational, scalable, secure databases such as Oracle or Sybase. Alternatively, such databases may be implemented using standardized data structures, such as an array, hash, linked list, struct, structured text file (e.g., XML), table, or as object-oriented databases (e.g., using ObjectStore, Poet, Zope, etc.). Such databases may be consolidated or distributed, sometimes among the various computer systems discussed above in this disclosure. It is to be understood that the structure and operation of any computer or database component may be combined, consolidated, or distributed in any working combination...FIG. 3 is a block diagram illustrating interaction of a web server with a web browser of a user client. In some embodiments, user client 120 may execute web browser 122, which may utilize facilities such as AJAX and JavaScript. Using such utilities, web browser 122 may serve web requests 310 to web server 110. For example, in response to web browser 122's request, web server 110 may utilize an AngularJS service to provide a single page web application service 112. For example, as its web response 320, a single page web application service 112 may provide a single-page web application for running within the user’s web browser, such that all data-binding, routing, and application logic may be performed within web browser 122 at use client 120. In response to additional web requests 310 from web browser 122, a single page web application service 112 may provide partial views as web responses 320 to web browser 122, which may then update its display and/or behavior asynchronously from the data interchange between web browser 122 and a single page web application service 112...” paragraphs 0008/0022/0034).
Morgan teaches wherein the one or more prompts are configured to assist user interaction with at least one of the first and second API operations (suitable APIs) (“...As described herein, the SPA can be implemented using web technologies and also make use of any suitable APIs available in a system namespace dedicated to SPAs. In order to implement an SPA in accordance with the herein disclosed embodiments, a related website includes the ability to uniquely identify the user and/or the user device. The website has a web service available for communication with the SPA. The SPA is able to utilize a URL to a web service associated with the website and the identity of the user, which is the same identity that the website uses. This can be performed automatically via an operating system authentication procedure performed on the website. The SPA "refreshes" itself at pre-defined intervals. These intervals can optionally be configurable by the user. The SPA can also provide the user with the ability to manually initiate a refresh at any time...” paragraph 0039).


As to claim 5, Matthew as modified Morgan, Schmidt, and Arora teaches the system of claim 1, however it is silent with reference to wherein the second API operation comprises a create operation, a read operation, an update operation, or a delete operation.  
Schmidt teaches wherein the second API operation comprises a create operation, a read operation, an update operation, or a delete operation (“...The data store manager will now be described. CRUD is an acronym that encompasses all database operations needed to create, read, update (edit or change), and delete records in a database table. At a minimum, an SDCMS will require providing users who access their accounts from a client web browser with a user interface (comprised of web pages) allowing them to create new, read, edit, and delete existing records belonging only to their respective user accounts to/from any of the data tables in the data store. The whole of this user interface constitutes the data store manager...Additionally at a minimum an SDCMS will require providing users who access their accounts from a client web browser with a user interface (comprised of web pages) to view, add and delete documents from the document store. The whole of this interface constitutes the document store manager... To simplify the illustration of creating an SDCMS data store manager as it could be implemented in web application framework, FIG. 3 shows the embodiment discussed above with handler actions to read all records of each table in the data store followed by response generators to generate the web page. FIG. 3 shows a hyperlink 314 which must appear on some web page and must link to a specific table's read handler action or in a preferred embodiment this hyperlink would lead to a single handler action for reading the user's records from all tables for placement on a single read page. FIG. 3 shows an embodiment for illustration only using a single table's handler action 310, containing three handler actions within it the readAction( ) 312, the editAction( ) 316, and the deleteAction( ) 320. Note that a readAction( ) 312 processes the GET request sent via the hyperlink 314 and retrieves all records in the table associated with the table 310 and passes it to its associated response generator 360, which produces a web page containing an HTML hyperlink element 362 to add a new record to the table, and an HTML hyperlink element 364 next to each of the user's records in the table to edit just that record, and a "Delete" hyperlink 366 also next to each record to delete just that record. Note that both the "Add New" 362 and the "Edit" hyperlinks 364 pass program execution to a single handler action, the editAction( ) 316 which serves both to add a new record and edit an existing one. Whether we are adding a new record or editing an existing one is determined by whether or not a value"0" is passed as a parameter in the URL to the editAction( ) 316. A value of "0" indicates a new record is being added, but if not "0", it represents the value of the id field of the record to edit and that value is used to retrieve the record's data from the table. In either case, the information is passed to the editAction's 316 associated response generator 370 which either displays a blank form, or a form with the data from the record to edit. Note that the response generator 370 will produce a web page containing two hyperlinks, a "Cancel" hyperlink 372, and a "Submit" element 376 for the form data. "Cancel" 372 is a hyperlink back to the readAction( ) 312 permitting the user to abort an add or edit operation. And "Submit" 376 when clicked by the user leads back to the editAction( ) 316 with an HTTP POST request which either saves a new record to the table with the values in the POST request, or updates the edited record with the values of the POST request. Upon completion, editAction( ) 316 redirects execution to the readAction( ) 312 which will re retrieve all the table records, including a newly added or updated existing record and pass the data to response generator 360...A minimum of three handler actions are needed to accomplish CRUD operations on each table. Hence, in the logically simplest implementation, for the five tables in FIG. 2 we only need 15 handler actions. Since each table requires identical code to achieve CRUD operations with changes required only in table names and table field names, FIG. 2 suffices, therefore, to instruct one skilled in the art how to build the needed handler actions and response generators for the remaining tables to complete the construction of the entire data store manager...” paragraphs 0038/0039/0047/0048).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Matthew, Schmidt and Arora with the teaching of Schmidt because the 

As to claim 6, Matthew as modified by Morgan and Arora teaches the system of claim 1, however it is silent with reference to wherein the single page application is configured to receive secure credentials from the client device, the secure credentials indicating authorized access associated with the second API operation.  
Schmidt teaches wherein the single page application is configured to receive secure credentials from the client device, the secure credentials indicating authorized access associated with the second API operation (“...FIG. 3 now shows for illustration purposes only the data store manager. The data store manager must provide the means for a logged in and authenticated user from a web browser on a client computer to perform all CRUD operations on each table and each record of each table in the data store associated with the user's user_account id. FIG. 2 defines the data store to require a user_account id field in all records of every table to associate every record with a unique user_account record. The account manager of FIG. 5 establishes a means whereby every HTTP request submitted by a logged in, authenticated user is identifiable by the value of the user_account table id field associated with the request. Providing the user the means of performing CRUD operations only on his account records using web application technology can be accomplished in many ways. Providing any of these means along with meeting other claims result in an SDCMS, however a certain means of providing all CRUD operations is regarded as the preferred embodiment. In what follows, the variety of means of providing CRUD operations is discussed any of which comply with the requirements for an SDCMS and the preferred means is also defined...” paragraph 0041).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Matthew, Morgan and Arora with the teaching of Schmidt because the teaching of Schmidt would improve the system of Matthew, Morgan and Arora by providing a process of recognizing a user’s identity in order to allow or not allow access to computing resources.

As to claim 7, Matthew as modified by Morgan and Arora teaches the system of claim 6, however it is silent with reference to wherein, in 
perform an API call to the second API operation; 
receive data from the database associated with the second API operation; and 
provide the data to the client device via the user interface presentation.
Schmidt teaches wherein, in response to receiving the secure credentials, the single page application is further configured to: 
perform an API call to the second API operation; 
receive data from the database associated with the second API operation; and 
provide the data to the client device via the user interface presentation (“...The data store manager will now be described. CRUD is an acronym that encompasses all database operations needed to create, read, update (edit or change), and delete records in a database table. At a minimum, an SDCMS will require providing users who access their accounts from a client web browser with a user interface (comprised of web pages) allowing them to create new, read, edit, and delete existing records belonging only to their respective user accounts to/from any of the data tables in the data store. The whole of this user interface constitutes the data store manager...Additionally at a minimum an SDCMS will require providing users who access their accounts from a client web browser with a user interface (comprised of web pages) to view, add and delete documents from the document store. The whole of this interface constitutes the document store manager... To simplify the illustration of creating an SDCMS data store manager as it could be implemented in web application framework, FIG. 3 shows the embodiment discussed above with handler actions to read all records of each table in the data store followed by response generators to generate the web page. FIG. 3 shows a hyperlink 314 which must appear on some web page and must link to a specific table's read handler action or in a preferred embodiment this hyperlink would lead to a single handler action for reading the user's records from all tables for placement on a single read page. FIG. 3 shows an embodiment for illustration only using a single table's handler action 310, containing three handler actions within it the readAction( ) 312, the editAction( ) 316, and the deleteAction( ) 320. Note that a readAction( ) 312 processes the GET request sent via the hyperlink 314 and retrieves all records in the table associated with the table 310 and passes it to its associated response generator 360, which produces a web page containing an HTML hyperlink element 362 to add a new record to the table, and an HTML hyperlink element 364 next to each of the user's records in the table to edit just that record, and a "Delete" hyperlink 366 also next to each record to delete just that record. Note that both the "Add New" 362 and the "Edit" hyperlinks 364 pass program execution to a single handler action, the editAction( ) 316 which serves both to add a new record and edit an existing one. Whether we are adding a new record or editing an existing one is determined by whether or not a value"0" is passed as a parameter in the URL to the editAction( ) 316. A value of "0" indicates a new record is being added, but if not "0", it represents the value of the id field of the record to edit and that value is used to retrieve the record's data from the table. In either case, the information is passed to the editAction's 316 associated response generator 370 which either displays a blank form, or a form with the data from the record to edit. Note that the response generator 370 will produce a web page containing two hyperlinks, a "Cancel" hyperlink 372, and a "Submit" element 376 for the form data. "Cancel" 372 is a hyperlink back to the readAction( ) 312 permitting the user to abort an add or edit operation. And "Submit" 376 when clicked by the user leads back to the editAction( ) 316 with an HTTP POST request which either saves a new record to the table with the values in the POST request, or updates the edited record with the values of the POST request. Upon completion, editAction( ) 316 redirects execution to the readAction( ) 312 which will re retrieve all the table records, including a newly added or updated existing record and pass the data to response generator 360...A minimum of three handler actions are needed to accomplish CRUD operations on each table. Hence, in the logically simplest implementation, for the five tables in FIG. 2 we only need 15 handler actions. Since each table requires identical code to achieve CRUD operations with changes required only in table names and table field names, FIG. 2 suffices, therefore, to instruct one skilled in the art how to build the needed handler actions and response generators for the remaining tables to complete the construction of the entire data store manager...” paragraphs 0038/0039/0047/0048).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Matthew, Morgan and Arora with the teaching of Schmidt because the 

As to claims 11, 18, 22 and 26, see the rejection of claim 1 above.

As to claims 13, 15 and 16, see the rejection of claims 5, 6 and 7 respectively.

As to claim 12 and 24, see the rejection of claim 2 above.

As to claim 19, Matthew as modified by Morgan and Arora teaches the apparatus of claim 18, however it is silent with reference to wherein the at least one operation comprises a "GET" command, and wherein the "GET" command is associated with at least one of a graph, a chart, a map, or hypertext markup language (HTML) text.
Schmidt teaches wherein the at least one operation comprises a "GET" command, and wherein the "GET" command is associated with at least one of a graph, a chart, a map, or hypertext markup language (HTML) text (“...In the HTTP client/server model the client sends an HTTP request to the server and the server responds by returning a response. The request typically identifies a file on the server and the response returned is typically the file requested or a file generated by the file requested. HTTP comprises a set of methods named GET, POST, PUT, DELETE, HEAD and others. An SDCMS may be built entirely using only a GET request and a POST request, but others may be used if desired and where appropriate. All frameworks meeting the requirements for an SDCMS are designed to automatically intercept all client requests arriving at the HTTP server. All frameworks are designed with many preprogrammed capabilities which occur automatically allowing the user to intervene at certain points to develop the code needed to develop the essentials of the application. That's why they are called frameworks. All frameworks are designed to provide the following functionalities to a programmer familiar with the language of the framework...The process whereby a client 124 sends an HTTP request to an SDCMS and how the SCDMS prepares the response is now briefly outlined. Users access the Self-Directed Career Management System 102 via computing devices 124, which can be personal computer, wireless devices such as cell phones, or any other device capable of connecting to the Internet 100 and configured with internal web browsers. Note that all communications between client and SDCMS occur via web (HTTP) server A typical request will be sent to a handler action uniquely associated with the request. This function typically accesses the data store 118 through the database management system 116 or the document store 122 through its interface 120 for viewing, editing or deleting a database table record, or for uploading, downloading, or deleting a file. If from the data store 118 the data is then passed to a software module, a response generator, which is programmed to prepare an HTML document (web page) incorporating the data, if any, and sending it back to the client via the HTTP server 112 as the HTTP response to the client HTTP request. Alternatively, if the request pertains to uploading, downloading or deleting document files, SDCMS software account 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Matthew, Morgan and Arora with the teaching of Schmidt because the teaching of Schmidt would improve the system of Matthew, Morgan and Arora by providing major functions for managing relational databases. 

As to claim 21, Matthew as modified by Morgan and Arora teaches the apparatus of claim 18, however it is silent with reference to wherein server is further configured to:  - 21 -Attorney Docket No.: 18-2456-US-NP 
perform a particular API operation to host a single page application, the single page application operable to provide a user interface presentation to the client device; and perform a second particular API operation through the single page application, the second particular API operation associated with the client device and the database.
Schmidt teaches perform a particular API operation to host a single page application, the single page application operable to provide a user The data store manager will now be described. CRUD is an acronym that encompasses all database operations needed to create, read, update (edit or change), and delete records in a database table. At a minimum, an SDCMS will require providing users who access their accounts from a client web browser with a user interface (comprised of web pages) allowing them to create new, read, edit, and delete existing records belonging only to their respective user accounts to/from any of the data tables in the data store. The whole of this user interface constitutes the data store manager...Additionally at a minimum an SDCMS will require providing users who access their accounts from a client web browser with a user interface (comprised of web pages) to view, add and delete documents from the document store. The whole of this interface constitutes the document store manager...To simplify the illustration of creating an SDCMS data store manager as it could be implemented in web application framework, FIG. 3 shows the embodiment discussed above with handler actions to read all records of each table in the data store followed by response generators to generate the web page. FIG. 3 shows a hyperlink 314 which must appear on some web page and must link to a specific table's read handler action or in a preferred embodiment this hyperlink would lead to a single handler action for reading the user's records from all tables for placement on a single read page. FIG. 3 shows an embodiment for illustration only using a single table's handler action 310, containing three handler actions within it the readAction( ) 312, the editAction( ) 316, and the deleteAction( ) 320. Note that a readAction( ) 312 processes the GET request sent via the hyperlink 314 and retrieves all records in the table associated with the table 310 and passes it to its associated response generator 360, which produces a web page containing an HTML hyperlink element 362 to add a new record to the table, and an HTML hyperlink element 364 next to each of the user's records in the table to edit just that record, and a "Delete" hyperlink 366 also next to each record to delete just that record. Note that both the "Add New" 362 and the "Edit" hyperlinks 364 pass program execution to a single handler action, the editAction( ) 316 which serves both to add a new record and edit an existing one. Whether we are adding a new record or editing an existing one is determined by whether or not a value"0" is passed as a parameter in the URL to the editAction( ) 316. A value of "0" indicates a new record is being added, but if not "0", it represents the value of the id field of the record to edit and that value is used to retrieve the record's data from the table. In either case, the information is passed to the editAction's 316 associated response generator 370 which either displays a blank form, or a form with the data from the record to edit. Note that the response generator 370 will produce a web page containing two hyperlinks, a "Cancel" hyperlink 372, and a "Submit" element 376 for the form data. "Cancel" 372 is a hyperlink back to the readAction( ) 312 permitting the user to abort an add or edit operation. And "Submit" 376 when clicked by the user leads back to the editAction( ) 316 with an HTTP POST request which either saves a new record to the table with the values in the POST request, or updates the edited record with the values of the POST request. Upon completion, editAction( ) 316 redirects execution to the readAction( ) 312 which will re retrieve all the table records, including a newly added or updated existing record and pass the data to response generator 360...A minimum of three handler actions are needed to accomplish CRUD operations on each table. Hence, in the logically simplest implementation, for the five tables in FIG. 2 we only need 15 handler actions. Since each table requires identical code to achieve CRUD operations with changes required only in table names and table field names, FIG. 2 suffices, therefore, to instruct one skilled in the art how to build the needed handler actions and response generators for the remaining tables to complete the construction of the entire data store manager...” paragraphs 0038/0039/0047/0048).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Matthew, Morgan and Arora with the teaching of Schmidt because the teaching of Schmidt would improve the system of Matthew, Morgan and Arora by providing major functions for managing relational databases. 

Claims 4 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2019/0303500 A1 to Matthew  in view of U.S. Pub. No. 2010/0262678 A1 to Morgan et al. and further in view of U.S. Pub. No. 2015/0235179 A1 to Schmidt et al. and further in view of U. S. Pub. No. 2020/0169560 A1 to Arora et al. as applied to claims 1 and 22 above, and further in view of U.S. Pat. No. 10,282,241 B1 issued to Kennedy.


As to claim 4, Matthew as modified by Morgan, Schmidt and Arora teaches the system of claim 1, however it is silent with reference to wherein the information is stored in the database in the untransformed data format.  
Kennedy teaches wherein the information is stored in the database in the untransformed data format (“...The user interface 400 also allows the user to specify the name of the parameters 406 that are used in the authentication (in this example, the parameter "key") and referred to as "Auth Parameters". For some authentication types there may not be variable parameter names (for example, for Basic authentication the names of the header fields are predetermined). If there are no parameters available, the area used to specify the auth parameters 406 may be greyed out, invisible, collapsed, or otherwise inaccessible. The user interface 400 can also allow the user to specify the return format 408 of the RESTful service. As described above, the return format may be either JSON or XML. In this example, the user can select from a drop down list (for example, JSON, XML, query based, path based). In this example, the return type is determined based on the path or the URL. The user interface 400 includes a return format path where the user can specify the path to request a JSON return type 410 and one for an XML 412 return type. Alternatively, if the user selects the query based option, the user interface 400 may include a field where a user may specify a parameter and one or more values that correspond to the return types...The user interface 500 can also allow the user to specify the return format 510 of the RESTful service. As described above, the return format may be either JSON or XML. In this example, the user can select from a drop down list (for example, JSON, XML, query based, path based). In this example, the user has selected to receive JSON responses. Accordingly, the return format parameter 510 field is disabled...” Col. 7 Ln. 24-67).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Matthew, Morgan, Schmidt and Arora with the teaching of Kennedy because the teaching of Kennedy would improve the system of Matthew, Morgan, Schmidt and Arora by allowing users to determine request return type.


As to claim 23, Matthew as modified by Morgan, Schmidt and Arora teaches the client device of claim 22, however it is silent with reference to wherein the page application includes aPage 6 of 17U.S. App. No.: 16/351,171Atty. Dkt. No.: 18-2456-US-NPn input element, and wherein the user input is received via the input element. 
The user interface 400 can also allow the user to specify the return format 408 of the RESTful service. As described above, the return format may be either JSON or XML. In this example, the user can select from a drop down list (for example, JSON, XML, query based, path based). In this example, the return type is determined based on the path or the URL. The user interface 400 includes a return format path where the user can specify the path to request a JSON return type 410 and one for an XML 412 return type. Alternatively, if the user selects the query based option, the user interface 400 may include a field where a user may specify a parameter and one or more values that correspond to the return types...The user interface 500 can also allow the user to specify the return format 510 of the RESTful service. As described above, the return format may be either JSON or XML. In this example, the user can select from a drop down list (for example, JSON, XML, query based, path based). In this example, the user has selected to receive JSON responses. Accordingly, the return format parameter 510 field is disabled...” Col. 7 Ln. 24-67).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Matthew, Morgan, Schmidt and Arora with the teaching of Kennedy because the teaching of Kennedy would improve the system of Matthew, Morgan, Schmidt and Arora by allowing users to determine request return type.



Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2019/0303500 A1 to Matthew  in view of U.S. Pub. No. 2010/0262678 A1 to Morgan et al. and further in view of U.S. Pub. No. 2015/0235179 A1 to Schmidt et al. and further in view of U. S. Pub. No. 2020/0169560 A1 to Arora et al. as applied to claims 7 and 16 above, and further in view of and further in view of U.S. Pub. No. 2018/0365702 A1 to Sehrawat et al.

As to claim 8, Matthew as modified by Morgan, Schmidt and Arora teaches the system of claim 7, however it is silent with reference to wherein the data is provided to the client device in a JavaScript Object Notation (JSON) format and wherein the user interface presentation comprises a data table.
Sehrawat teaches wherein the data is provided to the client device in a JavaScript Object Notation (JSON) format ((e.g., JSON or XML) paragraph 0058), and wherein the user interface presentation comprises a data table ((e.g., a layout in rows and/or columns) paragraph 0075).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Matthew, Morgan, Schmidt and Arora with the teaching of Sehrawat because the teaching of Sehrawat would improve the system of Matthew, Morgan, Schmidt and Arora by allowing users to present information based on individual preferences for the appearances of the User Interface presented to him/her.

As to claim 17, see the rejection of claim 8 above.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2019/0303500 A1 to Matthew  in view of U.S. Pub. No. 2010/0262678 A1 to Morgan et al. and further in view of U.S. Pub. No. 2015/0235179 A1 to Schmidt et al. and further in view of U. S. Pub. No. 2020/0169560 A1 to Arora et al. and further in view of U.S. Pat. No. 10,282,241 B1 issued to Kennedy as applied to claim 4 above, and further in view of U.S. Pub. No. 2003/0109973 A1 to Hensey et al.

As to claim 9, Matthew as modified by Morgan, Schmidt, Arora and Kennedy teaches the system of claim 4, however it is silent with reference to wherein the second API operation is associated with a component of an aircraft.
Hensey teaches wherein the second API operation is associated with a component of an aircraft (“...The data collection device may further comprise communication means for communicating entered aircraft technical and/or operational data to an external datastore (for example a remote server)...The communication means may comprise a wire and/or wireless connection terminal for connecting to a network to enable entered aircraft technical and/or operational data to be uploaded to a datastore on a remote server...The main component of the Off-line Storage Support Module 3 is the controlling module or simply the "Controller" 80. This module is the central software component Due to the off-line requirement, persistence of state between instances of business data is essential, i.e. local storage is required. To achieve this functionality, modules and/or files may be required to perform XML configuration 83, data store processing 84, data storage 85, and PKI processing 81...Local storage may involve the use of XML open standard meta-data format; due to its readability, extensibility and wide enterprise acceptance as a data model. Combined with the ability to query and process XML using XSLT the system is capable of full CRUD (create/read/update/delete) functionality making it a database system. The Off-line Storage Support module may also contain encryption and digital signature security functionality and integration with for example Universal Serial Bus (USB) tokens containing the user's public and private encryption keys conforming to the PKCS#11 standard or a similar standard...” paragraphs 0032/0033/0201/0202).
. 


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2019/0303500 A1 to Matthew  in view of U.S. Pub. No. 2010/0262678 A1 to Morgan et al. and further in view of U.S. Pub. No. 2015/0235179 A1 to Schmidt et al. and further in view of U. S. Pub. No. 2020/0169560 A1 to Arora et al. as applied to claim 1 above, and further in view of U.S. Pub. No. U.S. Pub. No. 2018/0089005 A1 to Green.

As to claim 10, Matthew as modified by Morgan, Schmidt and Arora teaches the system of claim 1, however it is silent with reference to wherein the server is further configured to: 
receive, from the client device, an API call to at least one other operation associated with the client device and the database; 

transform the data to generate a formatted data output; and 
provide the formatted data output to the client device. 
Green teaches wherein the server is further configured to: 
receive, from the client device, an API call to at least one other operation associated with the client device and the database, the API call indicating a data format/receive data from the database associated with the at least one other operation/transform the data according to the data format to generate a formatted data output; and provide the formatted data output to the client device (“...In one aspect, the present technology may include an API interpreter hosted at the client. The API interpreter may receive requests for data or commands from an application or process associated with the client. For example, the application and/or client may request data that is available from data stores and computing resources of the service provider environment. However, the request from the application may be in a data request format that is not compatible with making API calls that may be serviced by the computing resources and data of the service provider environment. The API interpreter may interpret or translate the request from the application or process in the data request format into an API call which is in a format compatible with an API that is associated with the computing resources and data of the service provider environment. The API call may be made to an API gateway which may execute the API request by accessing the requested data from the designed computing resources. The API gateway may then respond to the API call by returning data to the client. This data may be intercepted by the API interpreter that translates the data in the API response into a format compatible with the data request format used by the application. The client may specify in the request what format the API interpreter is to return the data. In one aspect, the API interpreter is automatically generated by the modeler at a service provider environment and then sent to the client. The API interpreter may be updated by the modeler based on changes made to the computing resources and data available to the client. Such updates or changes may be pushed to the API interpreter. In one aspect, the API hosted by the service provider environment that received an API call from the API interpreter is generated by the modeler specifically based on the computing resources and data accessible to the clients... The API interpreter 136 is able to understand the request in the data request format and interpret or translate the request to an API call that is understood by or compatible with API and further with the computing resources and data of the service provider environment 102. The service provider environment 102 may then return the data to the API interpreter 136 in response to the API call the API interpreter 136 may then translate the data in the response into the data request format or other format compatible with the application's 132 original data request. In one aspect, the request from the application 132 may specify what format the data is to be returned to the application 132. The API interpreter 136 may then be able to translate the data into the specified format before returning the data to the application 132...” paragraphs 0013/0030).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Matthew, Morgan, Schmidt and Arora with the teaching of Green because the teaching of Green would improve the system of Matthew, Morgan, Schmidt and Arora by providing data information to a client in a user desired format.
Claims 14 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2019/0303500 A1 to Matthew in view of U.S. Pub. No. 2010/0262678 A1 to Morgan et al. and further in view of U.S. Pub. No. 2015/0235179 A1 to Schmidt et al. and further in view of U. S. Pub. No. 2020/0169560 A1 to Arora et al. as applied to claims 12 and 22 above, and further in view of U.S. Pat. No. 9,633,073 B1 issued to Allen.

As to claim 14, Matthew as modified by Morgan, Schmidt and Arora teaches the method of claim 12, however it is silent with reference to presenting information to the client device about the API module via the user interface presentation of the single page application.
Allen teaches presenting information to the client device about the API module via the user interface presentation of the single page application (The API call 300 may be provided as part of a web page, a single-page application a stand-alone application) (“...FIG. 3 illustrates an example application programming interface (API) call 300 where a user enters a search query 340 and defines various options further defining the execution of the query 340. The API call 300 may be provided as part of a web page, a single-page application a stand-alone application, a mobile application or as part of any other interface suitable for receiving user selection. The API call 300 generated, based at least in part on user input, the user input may be received using an appropriate input device such as a mouse, keyboard, controller, touch screen, keypad or any other device suitable for capturing user commands. The query may contain a string of characters capable of identifying one or more data items stored by the service provider. The API call may be generated by an automatic process based at least in part on user input...” Col. 7 Ln. 32-46). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Matthew, Morgan, Schmidt and Arora with the teaching of Kumar because the teaching of Kumar would improve the system Matthew, Morgan, Schmidt and Arora by providing set of definitions and protocols to build and integrate application software.

As to claim 25, Matthew as modified by Morgan, Schmidt and Arora teaches the client device of claim 22, however it is silent with reference to 
FIG. 3 illustrates an example application programming interface (API) call 300 where a user enters a search query 340 and defines various options further defining the execution of the query 340. The API call 300 may be provided as part of a web page, a single-page application a stand-alone application, a mobile application or as part of any other interface suitable for receiving user selection. The API call 300 generated, based at least in part on user input, the user input may be received using an appropriate input device such as a mouse, keyboard, controller, touch screen, keypad or any other device suitable for capturing user commands. The query may contain a string of characters capable of identifying one or more data items stored by the service provider. The API call may be generated by an automatic process based at least in part on user input...” Col. 7 Ln. 32-46). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Matthew, Morgan, Schmidt and Arora with the teaching of Kumar because .

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2019/0303500 A1 to Matthew  in view of U.S. Pub. No. 2010/0262678 A1 to Morgan et al. and further in view of U.S. Pub. No. 2015/0235179 A1 to Schmidt et al. and further in view of U. S. Pub. No. 2020/0169560 A1 to Arora et al.  as applied to claim 18 above, and further in view of U.S.  Pub. No. 2008/0134059 A1 to Kumar et al.

As to claim 20, Matthew as modified by Morgan, Schmidt and Arora teaches the apparatus of claim 18, however it is silent with reference to wherein transforming the data includes generating an image file of a chart representative of the data, a graph representative of the data, or a map representative of the data, and wherein the image file is provided as the formatted data output to the client device.  
Kumar teaches wherein transforming the data includes generating an image file of a chart representative of the data, a graph representative of the data, or a map representative of the data, and wherein the image file is provided as the formatted data output to the client device (“...FIG. 3 outlines a method used by an embodiment of the invention. First, data and parameters describing the chart are received from a client (310). As described above, the information may arrive as parameters to a subroutine call, through a network data connection, or through another communication channel. The parameters are processed (320) to determine what sort of chart is desired, what format the data is in, etc. For example, parameters may specify a type of chart (e.g. pie chart, bar chart, scatter plot, three-dimensional projection); size, colors and fonts; titles; and other auxiliary information. Some parameters may not be meaningful to some chart producers...The client's data and parameters are adapted to a format appropriate for a chart producer (330) and the chart producer is activated (340). The adapted data is provided to the producer (350), which prepares the requested chart (360). The chart is associated with an identifier (370) such as a Uniform Resource Locator ("URL"). In some embodiments, the chart producer may generate a raster graphic image (i.e. an array of pixels described in a format such as the Graphics Interchange Format ("GIF"), Joint Photographic Experts Group ("JPEG"), or Portable Network Graphics ("PNG")). In other embodiments, the chart producer's output may be converted to a raster graphic format by logic within the generic chart interface. The image may be stored on a resource server (380) such as a Hypertext Transfer Protocol ("HTTP") server (commonly called a "web server") so that it can be retrieved via the identifier. Some chart producers may implement an internal resource server, so that the created chart can be retrieved directly from the producer rather than from an auxiliary web server. Finally, the identifier is returned to the client (390)...In some embodiments, the chart client (e.g. data processing application 110) may provide a reference to the chart data through the generic chart interface, instead of providing the data itself. The chart producer may subsequently monitor the referenced data and produce an updated chart if the data changes. Alternatively, the chart client could trigger the production of an updated chart when desired through a function provided by the generic interface. In either situation, a new chart representation could overwrite the old representation at the chart reference identifier, or a new reference identifier could be provided, from which the client could obtain the updated chart....” paragraphs 0019-0021).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Matthew, Morgan, Schmidt and Arora with the teaching of Kumar because the teaching of Kumar would improve the system of Matthew, Morgan, 

Response to Arguments
Applicant’s arguments with respect to claims 1-26 have been considered but are moot because the new ground of rejection relies on additional reference for the teaching or matter specifically challenged in the argument. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES E ANYA whose telephone number is (571)272-3757.  The examiner can normally be reached on Mon-Fir. 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES E ANYA/Primary Examiner, Art Unit 2194